Citation Nr: 0022621	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, from August 1972 to August 1974, and from December 1974 
to February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1993, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to service connection for a 
low back disorder, to include arthritis.  The veteran 
subsequently perfected an appeal of that decision.

In an August 1999 Board decision this case was remanded to 
the RO for clarification of the veteran's accredited 
representative.  Upon clarification of the veteran's 
representative, the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of record relating the 
veteran's current low back disorder, to include arthritis, 
with his period of active service.

3.  Competent evidence of record relates the veteran's 
current low back symptoms to his on the job injuries in 1984 
and 1986.


CONCLUSION OF LAW

A low back disorder, to include arthritis, was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In testimony at a hearing before the RO in September 1994, 
the veteran stated that in March 1973, while serving aboard 
the USS Santa Barbara, he fell down a ladder and injured his 
back.  He further testified that he had intermittent back 
pain from that time onward.  His wife testified that from the 
time they were married in 1975 he had back pain after 
carrying the groceries and doing other lifting.  

A review of the service medical records shows that in March 
1973 the veteran was treated for a back injury due to a fall 
down a ladder.  This is the only treatment notation related 
to his back contained in his service medical records.  At the 
time of his discharge examination in 1978 his spine was found 
to be normal.  

The evidence of record indicates that the veteran worked as a 
machinist at a shipyard from discharge until 1986, and that 
while working at the shipyard he suffered on the job injuries 
to his back in 1984 and 1986.  The latter injury resulted in 
his having to stop working and served as the basis for his 
award of Social Security Administration (SSA) disability 
benefits in March 1990.  

None of the medical evidence of record notes back treatment 
or problems prior to 1984 and 1986, and those treatment 
records that discuss the onset of his back complaints note 
onset to be in 1984 due to an on the job injury.  These 
medical records include multiple private evaluations of the 
veteran's condition made in conjunction with his claim for 
SSA benefits as well as VA outpatient treatment records, and 
VA examination reports.  

In a December 1997 VA examination report, in response to the 
Board's remand request for an opinion as to the etiology of 
the veteran's low back condition, the examiner noted that it 
was his opinion that the etiology of the veteran's current 
symptoms were precipitated in 1984 or 1986 mainly as a result 
of his work as a machinist after leaving the service.  

Although the evidence of record establishes that the veteran 
injured his back falling off a ladder in service, and 
currently has a low back disorder, there is no competent 
evidence relating his current low back disorder to his fall 
in service.  In fact, the absence of treatment after the fall 
in service and the findings on his discharge examination 
report indicate that any injury suffered in the fall was 
acute and transitory.  Moreover, although the veteran and his 
wife testified that he had intermittent back pain since the 
fall, they are not medical professionals and are not 
qualified to render an opinion as to the etiology of his 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As noted above, the only medical opinion addressing the 
etiology of his current low back disorder asserts that the 
onset of the disorder was after service in 1984 or 1986 due 
to his employment and injuries on the job.  

Accordingly, the veteran has not provided competent evidence 
of a nexus between his period of active service and his 
current low back disorder.  Absent this evidence, his claim 
of entitlement to a low back disorder, to include arthritis, 
is denied.


ORDER

Entitlement to service connection for a low back disorder, to 
include arthritis, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

